DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 6/08/2022, wherein claims 5-6 and 13-14 are cancelled and claims 1-4, 7-12 and 15-19 are pending, of which, claims 1-4, 7-11 and 17-19 stand withdrawn and claims 12 and 15-16 are under consideration.
Election/Restrictions
Claim 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 1-4 and 7-11, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 17-19, directed to the invention of a product that does not require all the limitations of an allowable product claim, have NOT been rejoined. (Note that claim 17 as amended contains new and unsupported subject matter because the recited amounts are relative to the film whereas, throughout this application, they are defined in context of an aqueous dispersion. Further, even if claim 17 were amended to recite a coating film prepared from the aqueous dispersion of claim 12, it would become a product-by-process claim and the patentability of claim 12 would have little bearing on claim 17, now that the liquid medium has been removed from the film.)
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-III as set forth in the Office action mailed on 12/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. This amendment provides antecedent basis to the inorganic salt recited in claims 3-4 and 10-11. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 5, the phrase “adding 0.01” is amended to “adding, as an inorganic salt compound, 0.01”.
Claims 17-19 are cancelled. (See explanations above.)
Allowable Subject Matter
Claims 1-4, 7-12 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over JP S54-61249 A to Tategami et al., which represents the closest prior art of record and which, as discussed in the last Office action, discloses a similar process wherein the concentration of the polymer in the dispersion is 10-50 wt%, . The salt includes NaCl and Na2SO4 but no mention is made of Na2SO3. The amount of the monovalent salt in the dispersion is estimated to be 0.001-1.48 wt%. This range covers the claimed range of 0.07-0.3% of Na2SO3. As the claimed range is critical and Na2SO-3 is said to be preferred over Na2SO4 for a specified reason in this application, it would not have been obvious to a PHOSITA to modify the prior art process to arrive at the claimed process by routine variations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762